Citation Nr: 1738285	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for dental bridge.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2017 the Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.  At her hearing the Veteran's representative requested that the record be left open for 60 days to allow submission of additional evidence in the form of a medical opinion.

Subsequently, in January 2017, the Veteran, through his representative, submitted additional evidence in the form of a medical opinion from a private care provider.  38 U.S.C.A. § 7105 (e) (West 2014) provides that waiver of initial agency of original jurisdiction (AOJ) review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Accordingly, no waiver of review by the AOJ is required.  


FINDINGS OF FACT

1.  In January 2017, during the Board hearing and prior to the issuance of an appellate decision, the Veteran stated that he desired to withdraw from appeal his claim for service connection for a dental bridge disability.
2.  A hearing loss disability did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

3.  The Veteran's sleep apnea did not have onset during active service and was not caused by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for dental bridge disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a hearing loss disability have not all been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for sleep apnea have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Appeal Withdrawal

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

Here, during the January 2017 Board hearing and on the record, the Veteran withdrew from appeal the claim for service connection for dental bridge disability.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2012.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

In this regard, the Veteran's service records include reports of medical examination dated in December 1974 and April 1983.  The Veteran's service records do not include a separation examination report.  As discussed in detail below, there is no indication of any missing service treatment records concerning the Veteran's bilateral hearing loss, sleep apnea or related symptoms.  Moreover, to the extent that there may be any such records, with respect to sleep apnea, the Veteran does not claim that he had any specific injury or disease during his service that resulted in incurrence of sleep apnea, as required for service connection based on any period of active service.  Instead, as discussed below, the Veteran contends that these conditions had onset in service but also contends that he was unaware of such conditions and their symptoms during service but not until many years post-service discharge upon diagnosis.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including sensorineural hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).   


A.  Bilateral Hearing Loss

Sensorineural hearing loss is considered an organic disease of the nervous system and may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Additionally, hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Here, the August 2012 VA audiogram reveal that the Veteran has been diagnosed as having bilateral sensorineural hearing loss as defined by VA regulation.  Thus, the requirement of a current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that his current bilateral hearing loss is related to noise exposure during military service.  He contends that he was exposed to loud noise in service and experienced hearing loss during service.  The Veteran explained that he did not seek treatment for his symptoms until approximately 2005 because he did not recognize that he had a hearing problem until his second wife advised that he should have his hearing tested.  He further reported that the onset of symptoms was in 1976.  The Veteran testified that once or twice a month he was subject to aircraft noise without hearing protection while repairing computer systems onboard the aircraft for a duration of an hour each time.  The Veteran also testified that he participated in annual fire training without protective hearing gear.

Here, there is evidence in favor of the Veteran's claims and against the Veteran's claim.  For the following reasons, the Board finds that service connection for bilateral hearing loss is not warranted.

In this regard, service treatment records include a December 1974 enlistment and April 1983 reenlistment report of medical examination, as well as a December 1974 audiometric testing results (identified as June 1975 and April 1983 audio testing in the January 2013 private opinion provided below).  None of those audiometric test results indicate a hearing loss disability for VA purposes.  Specifically, a December 1974 entrance examination documents that the Veteran's audiologic testing showed normal hearing for VA purposes.  He received a normal clinical evaluation of his ears and denied having any ear trouble.  There were no complaints of hearing difficulty during service.  An April 1983 reenlistment examination also shows audiologic testing was performed indicating a normal hearing evaluation.  He again received a normal clinical evaluation of his ears and denied having any ear trouble.  The December 1974 enlistment exam also reflects the Veteran was found fit for full duty following physical examination in June 1975 and August 1975.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim. 

Post-service treatment records includes the August 2012 VA Hearing Loss Disability Benefits Questionnaire (DBQ).  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 25, 45, 70 and 70 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 40, 60 and 60 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 86 percent for the right ear and 90 percent for the left ear.  The examination report indicates that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The resulting examination report reflects the Veteran reported in-service noise exposure.  The examiner opined that bilateral hearing loss is at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  .  In so finding, the examiner acknowledged that the Veteran's reports that he was exposed to significant noise levels while in service to include weapons fire with hearing protection.  The examiner indicated that review of service treatment records noted normal hearing loss.  The examiner's rationale was the Veteran's in service audiologic test results at service enlistment and after service separation in April 1983 showed the Veteran had normal hearing.  The examiner concluded that the configuration of the Veteran's hearing loss is consistent with the aging process, and therefore is less likely as not related to or caused by noise exposure in service.

Post-service private treatment records include two private audiograms conducted in August 2009 and January 2012 by Ear Audiology.  The reported speech discrimination scores for the August 2009 and January 2012 private audiograms show that the audiologist did not use the Maryland CNC test but rather a different word list to obtain speech recognition scores.  

Contrary to the August 2012 VA examiners opinion, a January 2013 private opinion from A.J., Au.D, of Ear Audiolgy indicates that he reviewed the Veteran's service treatment records and opined that the Veteran's hearing loss is at least as likely as not related to or caused by his military service.  The private audiologist's rationale was that hearing tests performed in service on June 9, 1975 and April 23, 1983 "reveal a clinically significant, intra-service progression of hearing loss in the right ear.  Namely the pure-tone thresholds at 4 and 6 kHz were 5 dB HL on June 9, 1975 and were significantly poorer (15 and 20 dB, respectively) on April 23, 1983."  The examiner concluded that the Veteran's private audiogram dated January 3, 2012 reveals further progression of bilateral hearing loss.

Private treatment records dated in March 2013 from Pacific ENT Medical Group shows the clinician reviewed the Veteran's service treatment records and private sleep study.  The examination report notes diagnoses of bilateral hearing loss and the Veteran's concerns with his in service audiologic test results and evidence of noise induced hearing loss, which was present during military service.  The examiner opined that the current pattern hearing loss is most consistent with age related presbycusis.  The rationale was that the down sloping curve could mask a mild superimposed noise to include noise induced hearing loss, however there is no way to determine this at that time.  The medical records do not show that the Veteran underwent audiologic testing.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As summarized above, the first evidence of sensorineural hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  

Given the above, the Board finds that the most probative evidence of record shows that the Veteran's bilateral hearing disability is not due to incident during service and did not begin in service or manifest within a year of separation from active service.  Specifically, the August 2012 examination report and resulting opinion regarding the etiology of the Veteran's bilateral hearing loss disability weighs against his claim.  The examiner reviewed the overall clinical data and concluded that the Veteran's hearing loss disability was related to aging and not noise induced hearing loss from military service.  Moreover the examiner concluded that the Veteran had normal hearing in service and following service discharge as documented by the in service audiologic test results.  The August 2012 VA examiners opinion is entitled to significant probative weight because the examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With respect to the August 2009 and January 2012 private audiograms.  The Board finds the evidence is inadequate to rely upon in this case.  Specifically, as discussed above, the private audiograms show that the audiologist did not use the Maryland CNC test but rather a different word list to obtain speech recognition scores.  38 C.F.R. § 3.385 (2016).  

The January 2013 opinion from Ear Audiology is provided minimal probative weight because although there is a threshold shift shown between December 1974 (referenced as June 1975 in the private opinion) and April 1983, the Veteran's active duty ended many years prior to April 1983.  Even if the threshold shift was significant it does not provide any evidence of onset during active service.  

The Board acknowledges the Veteran's testimony that his hearing symptoms began in service.  Further, that he did not seek medical treatment for his hearing condition in service explaining that he did so many years thereafter because he assumed his symptoms were normal.  

To the extent that the Veteran contends that his current bilateral hearing loss is related to in service noise exposure, in contrast, during his April 1983 reenlistment Report of Medical History, the Veteran did not report any hearing problems.  No clinical abnormality was found upon examination.  As discussed above, during his January 2017 Board hearing, the Veteran testified that the onset of hearing problems was in service.  

The Board addresses the credibility and competency of the Veteran's statements, and concludes the hearing loss discussion, in the Conclusion section of this document, below.  


B.  Sleep Apnea

During the Board hearing, the Veteran testified that he was first tested for sleep apnea in 2004.  The Veteran explained that he waited so long to seek treatment following service discharge because he was unaware that he had a problem and considered his snoring as normal.  

In view of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for obstructive sleep apnea.  In this regard, there is evidence in favor of the claim and also evidence against the claim.  Here, the more probative medical evidence reflects that the Veteran's current sleep apnea is not related to military service.  

As to whether sleep apnea had its onset in service, the Veteran's April 1983 reenlistment examination and do not indicate any sleep disorders or problems, but did not that he was overweight.  This was several years after his active duty and if he indeed has sleep apnea with onset during active duty one would expect that there would be some mention of it.  

Rather, the Veteran was initially diagnosed with sleep apnea in 2004.  Thereafter, he participated in a private sleep study in January 2013 where he was again diagnosed with sleep apnea.  This sleep study report discusses the Veteran's medical history but does not discuss military service in any way.

There are several medical opinions as to whether the Veteran's sleep apnea is related to military service.  First, private treatment records dated in March 2013 from Pacific ENT Medical Group shows the clinician reviewed the Veteran's service treatment records and private sleep study.  The examination report notes diagnosis of sleep apnea and the Veteran's contentions that sleep apnea was present during military service.  The examiner concluded that it is possible that the Veteran had sleep apnea during military service but it was not possible to determine at that time.

Concerning the second medical opinion, in March 2014 the Veteran was afforded a VA examination to determine the etiology of sleep apnea.  The examiner reviewed the Veteran's claims file, to include his service treatment records, and the statements of record detailing the Veteran's symptoms of snoring in service.  The Veteran reported snoring loudly since active service.  He stated that he was not diagnosed with sleep apnea until 2005 and he was unaware of his condition until that time.  Following examination of the Veteran, the examiner diagnosed obstructive sleep apnea and opined that this condition was less likely than not (less than 50 percent probability) incurred in or caused by military service.  The rationale was the Veteran's service treatment records are devoid of any entries regarding snoring or disordered sleeping, or any references to disciplinary problems, noting that disciplinary problems might be expected with untreated sleep apnea.  Additionally, the Veteran's weight at separation discharge was 145 pounds and on examination he weighed 265, concluding that sleep apnea is closely associated with obesity.  The examiner also addressed the buddy statements of record noting the Veteran's snoring from others who have witnessed his sleeping patterns.  The examiner commented that the letters do not discuss arrested breathing while asleep and this is significant primary because snoring is common and not necessarily evidence of sleep apnea.

The final medical opinion was provided by a private clinician, which is in favor of the claim.  There is a January 2017 private positive nexus opinion and Sleep Apnea DBQ from C.L.S., Ph.D., who identified herself as a sleep specialist, and diplomat of the American Board of Sleep Medicine.  Dr. S. opined that it is at least as likely as not that the Veteran's sleep apnea is related to military service.

In so finding Dr. S. explained that the etiology of sleep apnea is complex and may include many different factors to include the structure of individual airways, the presence of any chronic abnormalities of the upper airways, large neck, aging, and loss of tone in the upper airway.  Also that sleep apnea does not come on suddenly but slowly develops and worsens, over many years.  Dr. S. explained that "the specific characteristics of obstructive sleep apnea as documented in a sleep study and the specific aspects of the medical and sleep history provide the necessary data to determine how long an individual has had sleep apnea and when the sleep apnea had its onset."  Dr. S. opined that given the specific characteristics of this Veteran's severe obstructive sleep apnea as documented in his sleep studies and given his medical and sleep history, noting the sleep consult by Scripps in January 2013 shows the Veteran's neck was 18.5 inches and that large necks over 16 inches are consistent with sleep apnea, "it is more likely than not that [the Veteran's] sleep apnea had its onset in 1976 while he was on active duty."  The rationale was the Veteran had no sleep complaints and did not snore prior to service enlistment.  During active duty however, he was told by others that he began to snore disruptively during sleep and he also began to be restless during sleep causing difficulty sleeping.  Dr. S. went on to explain that the Veteran's sleep became nonrestorative and he was chronically sleepy during the day and this "change in his snoring and his sleep quality was due to the onset of his sleep apnea."  Dr. S. explained the Veteran was unaware that it was abnormal to snore and he did not know about sleep apnea.  The examiner further explained that disrupting snoring, poor sleep quality and daytime sleepiness are all symptoms of obstructive sleep apnea.

Dr. S. also opined that sleep apnea continued to worsen after its initial onset and caused other health problems over the years explaining that untreated sleep apnea causes the development of other specific medical disorders and abnormalities and the Veteran has developed these specific medical disorders and abnormalities too include hypertension, diabetes, asthma, and daytime hypersomnolence.  In so finding, Dr. S. explained that sleep apnea causes significant biological stress to the cardiovascular system, resulting in hypertension as well as metabolic changes that result in hyperlipidemia and diabetes.  Additionally, Dr. S. explained that research has demonstrated that adults who develop asthma are more likely than other adults to have sleep apnea.  Dr. S. further opined that the Veteran developed daytime hypersomnolence due to undiagnosed and untreated sleep apnea noting that his Epworht Sleepiness Scale score was mildly elevated at 11, identifying daytime hypersomnolence and difficulty staying awake during sedentary activities and daytime.

Dr. S. also referenced the March 2014 VA examiner's opinion that the Veteran's sleep apnea is associated with obesity noting his weight on service discharge was 145 pounds and currently he weighs 265 pounds.  Dr. S. opined that the "relationship between weight gain, obesity, and sleep apnea is complex and is often misunderstood and often is erroneously applied to a specific individual's case."  Dr. S. acknowledged the medical evidence shows that on sleep consult in January 2013 he weighed 265 pounds, 240 pounds in 2005 just after his first sleep study in December 2004, and his weight was reported to be 210 pounds when he completed reserve service.  Dr. S. explained that the "evidence regarding weight gain is that untreated sleep apnea caused metabolic changes that result in weight gain.  Recent research also demonstrates that weight gain continues even when apnea is well managed with CPAP, because the metabolic factors continue to exert influence on body weight.  In addition, weight gain and obesity are not the same thing.  The risk factor 'obesity' does not tell us if the weight gain caused the apnea or the reverse.  The clinician opined that the Veteran's sleep apnea was diagnosed in 2004 and his weight gain over the years was due to sleep apnea and not the reverse.

Here, the more persuasive medical evidence reflects the Veteran's sleep apnea is not related to military service.  Specifically, the Board finds the March 2014 VA examiner's opinion more probative than the January 2017 private opinion of Dr. S, and the private March 2013 opinion from Pacific ENT Medical Group.  First, while Dr. S's January 2017 opinion is very detailed concerning the complex nature of sleep apnea and its related symptoms, this evaluation consisted only of a consultation discussing the Veteran's medical history and his reports of symptomatology.  More importantly, the opinion is no more than speculation, regardless of the detail.  Most importantly, it is inconsistent with the rest of the evidence.  That evidence shows no evidence of sleep apnea until 2004 and the Veteran's statement that he thought he was normal and his snoring was normal.  It is common knowledge that not everyone who snores has sleep apnea.  Moreover, it is also common knowledge that many people become obese or overweight but do not have sleep apnea.  The Board affords little weight to the 2017 opinion.  As discussed above, the March 2014 VA examiner's opinion is more consistent with the other evidence of record, for example her discussion of the Veteran's medical history during service, which does not discuss or document a medical history of snoring, disordered sleep, or arrested breathing.  Furthermore, the medical opinion addresses the Veteran's April 1983 reenlistment exam, which is also devoid of any relevant problems.  

While Dr. S's January 2017report notes that the clinician interviewed and reviewed the Veteran's claims file, Dr. S's detailed report did not include examination of the Veteran.  Thus, the January 2017 opinion is of little probative weight.  In this regard, the March 2013 private opinion from ENT stating that it is possible that sleep apnea is related to service but not possible to determine at that time is inadequate as the clinician did not provide a rationale in support of the opinion and also stated that he was unable to provide a determination at that time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The VA opinion has significant probative value because it includes an explanation of the bases for the negative opinion, to include based on available medical literature and examination of the Veteran.  Thus, this opinion outweighs Dr. S's January 2017 medical opinion, along with the Veteran's more general lay assertions as to the etiology of his current sleep apnea disability.

The Board addresses the credibility and competency of the Veteran's statements, and concludes the sleep apnea discussion, in the Conclusion section that follows.  

IV.  Conclusion

The Board acknowledges the Veteran's testimony that his bilateral hearing loss and sleep apnea disabilities are related to his military service.  Whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  

The probative evidence of record indicates that the Veteran's bilateral hearing loss and sleep apnea is not related to incident in service.  Specifically, the April 1983 audiometric data obtained for service reserve enlistment which shows normal hearing for VA purposes, and the Veteran's earliest indication of hearing loss, as shown by the medical evidence of record, was in August 2009, which is approximately 32 years following separation from active service and the earliest indication of sleep apnea was in 2004, approximately 27 years following separation from service.  The Board notes that this lapse in time weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).   

The Board acknowledges the Veteran's testimony and statements that the onset of hearing problems and sleep apnea was in service.  The Board also acknowledges the Veteran's assertions that current bilateral hearing loss is due to noise exposure in service associated with performing duties on aircraft and annual weapons fire.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether current bilateral hearing loss and sleep apnea is related to military service, many years ago is not a simple question subject to non-expert opinion evidence.  

The Board may not determine that lay statements "lacked credibility merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan, 451 F.3d at 1336-37.  "If the Board concludes that the lay evidence . . . is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar" to proving entitlement to disability benefits based on such lay evidence.  Id. at 1337.

In this regard, if the Veteran had been experiencing recurrent symptoms of hearing problems and symptoms of a sleeping disorder during service, it would be reasonable to infer that he would have reported such symptoms at his April 1983 reenlistment examination, especially because he did report other conditions at that time to include having a dislocated left elbow in May 1977 that was treated with no further problems.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (stating that the Board, as fact finder, is permitted to draw inferences based on the evidence, so long as any such inference does not result in a medical determination); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that fact finders "may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings" (internal quotations omitted)).  Thus, the fact that the Veteran did not report having hearing problems or problems related to current sleep apnea since service discharge in July 1977, until approximately 30 years thereafter, weighs against any assertion that these symptoms began during service and continued after service.

For all of the above reasons, the preponderance of the evidence is against a finding that all elements have been met to establish service connection for bilateral hearing loss and sleep apnea.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

The appeal as to the claim for service connection for dental bridge disability is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for sleep apnea is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


